McCALL, Justice.
The facts in this case are in all material respects the same as those set forth in Ex parte Alabama State Bar (In the Matter of Richmond M. Flowers) 285 Ala. 191, 230 So. 2d 519,1 decided this date. The conclusions and opinions therein arrived at therefore are adopted by the court in this case.
It is accordingly ordered and adjudged by the court that the license as an attorney at law in this state of the respondent Joe Breck Gantt be and the same is hereby cancelled, and his name is ordered stricken from the rolls of the clerk of this court.
Petition granted.
SIMPSON, MERRILL, HARWOOD and MADDOX, JJ, concur.
COLEMAN and BLOODWORTH, JJ, dissent.
LIVINGSTON, C. J, and LAWSON, J, not sitting.